Case 2:20-bk-54794       Doc 18 Filed 12/16/20 Entered 12/17/20 00:13:52                 Desc
                       Imaged Certificate of Notice Page 1 of 4


  
 This document has been electronically entered in the records of the United
  
 States Bankruptcy Court for the Southern District of Ohio.
  
  
  
IT IS SO ORDERED.
  
  
  
  
  
  
Dated:  December 11,        2020
  
  
  
  
  
  
  
                    81,7('67$7(6%$1.5837&<&2857
                       6287+(51',675,&72)2+,2
                            ($67(51',9,6,21
  
      ,Q5H                                    &DVH1R
            :,//,$006:((1(<                   
            0,&+(//(/6:((1(<                  
                                                  &+$37(5
               'HEWRU V                           -XGJH-HIIHU\3+RSNLQV
  

                    25'(55(6&+('8/,1*+($5,1*21
                    &21),50$7,212)&+$37(53/$1
  
          7KLVPDWWHULVEHIRUHWKH&RXUWRQWKHUHSRUWRIWKH&KDSWHU7UXVWHH7KH&KDSWHU
  SODQDVSURSRVHGE\WKH'HEWRU V ZLOOQRWEHLQSRVWXUHIRUFRQILUPDWLRQRQWKH
  VFKHGXOHGFRQILUPDWLRQKHDULQJGDWH$FFRUGLQJO\LWLVVR25'(5('DQGQRWLFHLVKHUHE\
  JLYHQWKDWWKHKHDULQJRQFRQILUPDWLRQRIWKH'HEWRU V &KDSWHUSODQDQGDQ\REMHFWLRQV
  WKHUHWRLVUHVFKHGXOHGWRDW30
          
          *LYHQWKHFRQFHUQVVXUURXQGLQJ&29,' &RURQDYLUXV WKLVKHDULQJZLOOEH
  FRQGXFWHGWHOHSKRQLFDOO\3OHDVHUHIHUWRWKHLQVWUXFWLRQVIRUWHOHSKRQLFDWWHQGDQFHRIWKH
  KHDULQJLQFOXGLQJDFDOOLQQXPEHUDQGDFFHVVFRGH IUHHRIFRVW LQ-XGJH+RSNLQV¶Notice
  Regarding Scheduled HearingsORFDWHGRQWKH%DQNUXSWF\&RXUW¶VZHEVLWH
  DWZZZRKVEXVFRXUWVJRYXQGHUWKH-XGJHV¶,QIRUPDWLRQ&KLHI-XGJH-HIIHU\3+RSNLQV
  3ROLFLHVDQG3URFHGXUHVWDE25XQGHU-XGJH¶V,QIRUPDWLRQ&KLHI-XGJH-HIIHU\3+RSNLQV
  +HDULQJ6FKHGXOHV
  
          ,I\RXFDQQRWDFFHVVWKHLQVWUXFWLRQVORFDWHGRQWKHZHEVLWHSOHDVHFRQWDFW-XGJH
  +RSNLQV¶&RXUWURRP'HSXW\.DUOL)LVKHUE\WHOHSKRQHDW  RUE\HPDLODW
  .DUOLB)LVKHU#RKVEXVFRXUWVJRY
          
       
Case 2:20-bk-54794          Doc 18 Filed 12/16/20 Entered 12/17/20 00:13:52   Desc
                          Imaged Certificate of Notice Page 2 of 4



         ,7,66225'(5('
  
  
  
      &RSLHVWR$OO&UHGLWRUVDQG3DUWLHVLQ,QWHUHVW
             Case 2:20-bk-54794                   Doc 18 Filed 12/16/20 Entered 12/17/20 00:13:52                                               Desc
                                                Imaged Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Southern District of Ohio
In re:                                                                                                                 Case No. 20-54794-jph
William M. Sweeney                                                                                                     Chapter 13
Michelle L. Sweeney
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0648-2                                                  User: kalbaugt                                                              Page 1 of 2
Date Rcvd: Dec 14, 2020                                               Form ID: pdf01                                                            Total Noticed: 18
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 16, 2020:
Recip ID                 Recipient Name and Address
db/jdb                +  William M. Sweeney, Michelle L. Sweeney, 1209 Chatham Ridge Road, Westerville, OH 43081-3235
20482897              +  BAC Home Loans Serv. LP, 4909 Savarse Circle, 1-908-01-47, Tampa, FL 33634-2413
20482900              +  Ethan Hill, Sottile & Barile, LLC, 7530 Lucerne Drive, Suite 210, Cleveland, OH 44130-6557
20482901             ++  FIFTH THIRD BANK, MD# ROPS05 BANKRUPTCY DEPT, 1850 EAST PARIS SE, GRAND RAPIDS MI 49546-6253 address filed
                         with court:, Fifth Third Bank, 5050 Kingsley Drive, MD#1MOC2N, Cincinnati, OH 45263
20482902                 FMC - Omaha Service Center, PO Box 542000, Omaha, NE 68154-8000
20510449               + Fifth Third Bank, N.A., PO Box 9013, Addison, Texas 75001-9013
20482905               + Sequium Asset Solutions, Inc., 1130 North Chase Park Suite 150, Marietta, GA 30067-6429

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                  Date/Time                                   Recipient Name and Address
cr                        Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                      Dec 14 2020 18:44:00                        AmeriCredit Financial Services, Inc., PO Box
                                                                                                                  183853, Arlington, TX 76096
20494886                  Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                      Dec 14 2020 18:44:00                        AmeriCredit Financial Services, Inc., dba GM
                                                                                                                  Financial, P O Box 183853, Arlington, TX 76096
20486501                  Email/Text: ally@ebn.phinsolutions.com
                                                                                        Dec 14 2020 18:44:00      Ally Bank, PO Box 130424, Roseville MN
                                                                                                                  551130004
20482896               + Email/Text: ally@ebn.phinsolutions.com
                                                                                        Dec 14 2020 18:44:00      Ally Financial, PO Box 380901, Minneapolis, MN
                                                                                                                  55438-0901
20482898                  Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Dec 14 2020 19:05:09      Capital One, PO Box 30281, Salt Lake City, UT
                                                                                                                  84130-0281
20508377                  Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Dec 14 2020 19:05:09      Capital One Bank USA NA, by American
                                                                                                                  InfoSource as agent, PO Box 71083, Charlotte NC
                                                                                                                  282721083
20482899               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Dec 14 2020 19:05:16      Credit One Bank, 6801 S. Cimarron Road, Las
                                                                                                                  Vegas, NV 89113-2273
20482903               + Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                     Dec 14 2020 18:44:00                         GM Financial, PO Box 181145, Arlington, TX
                                                                                                                  76096-1145
20482904               + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Dec 14 2020 18:44:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
20520907                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Dec 14 2020 19:06:55      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
20520878               + Email/Text: documentfiling@lciinc.com
                                                                                        Dec 14 2020 18:44:00      Tea Olive, LLC, PO BOX 1931, Burlingame, CA
                                                                                                                  94011-1931

TOTAL: 11
            Case 2:20-bk-54794                 Doc 18 Filed 12/16/20 Entered 12/17/20 00:13:52                                          Desc
                                             Imaged Certificate of Notice Page 4 of 4
District/off: 0648-2                                              User: kalbaugt                                                          Page 2 of 2
Date Rcvd: Dec 14, 2020                                           Form ID: pdf01                                                        Total Noticed: 18

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 16, 2020                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 14, 2020 at the address(es) listed
below:
Name                             Email Address
Asst US Trustee (Col)
                                 ustpregion09.cb.ecf@usdoj.gov

Edward A. Bailey
                                 trustee@ch13.org

Katherine B. Brewer
                                 on behalf of Joint Debtor Michelle L. Sweeney kbrewer@woodbrewerlaw.com woodbrewerlaw@gmail.com

Katherine B. Brewer
                                 on behalf of Debtor William M. Sweeney kbrewer@woodbrewerlaw.com woodbrewerlaw@gmail.com


TOTAL: 4
